                                                                                            FILED
                                                                                   2019 Jan-03 PM 05:09
                                                                                   U.S. DISTRICT COURT
                                                                                       N.D. OF ALABAMA

                IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF ALABAMA
                          MIDDLE DIVISION

JOHN THOMAS MILLER                     )           Case Nos. 4:17-cv-00180
MICHAEL MCGREGOR                       )                      4:17-cv-00593
MICHAEL TOWNSEL                        )                      4:17-cv-00516
WILLIAM CASEY                          )                      4:17-cv-00563
ANTHONY ZELLER                         )                      4:17-cv-00564
    Plaintiffs,                        )       Consolidated for Discovery Before
                                       )       Magistrate Judge John E. Ott
                                       )
KIM THOMAS, et al.,                    )     Hon. Judge Liles C. Burke
    Defendants.                        )

                  JOINT MOTION TO EXTEND DEADLINES

      Counsel for each of the Plaintiffs and Defendants in these actions file this Joint

Motion to Extend Deadlines for discovery in these cases and state as follows:

      1.     These cases have been consolidated solely for the purpose of discovery.

Scheduling Orders were entered in each of the cases on or about November 30, 2017

(Dkt. 61). The deadlines in those Scheduling Orders were extended twice by Order of

the Court, first on March 8, 2018, and again on September 18, 2018. (Dkt. 66, 72).1

      2.     Counsel for the parties have cooperated thus far in discovery, including

in scheduling depositions. Despite counsel’s best efforts to schedule depositions in

this matter, five Defendant depositions remain. A number of Defendants are no

longer DOC employees or no longer work at St. Clair Correctional Facility so

scheduling depositions has required a great deal of effort for counsel for Defendants.

1
 For ease of reading, citations are made only to the docket corresponding to Mr.
Miller’s case, 4:17-cv-00180.
Counsel are actively working together to schedule the remaining Defendants’

depositions in January.

      3.    Set forth below are the current deadlines, as well as new proposed

deadlines. The proposed new deadlines are several months before the current trial

readiness date as shown below. The dispositive motion deadline and trial readiness

date are unchanged.


 Date    Event per Prior Extension                        Proposed New
         Deadlines                                        Deadlines
12/12/18 PL’s expert witness disclosures due                      1/31/19
2/13/18 DFs’ expert witness disclosures due                        3/15/19
3/01/19 PL’s deadline for expert rebuttal reports, if any         3/29/19
3/15/19 Deadline for all discovery                                 4/12/19
4/01/19 Joint Status Report Due                                   4/30/19
4/30/19 Dispositive Motions Due                              4/30/19 (no change)
08/15/19 Trial Readiness Date                                8/15/19 (no change)


      WHEREFORE, the parties respectfully request that the Court enter the

Proposed Order with the proposed new deadlines.

      Respectfully submitted,

                                      /s/ Theresa Kleinhaus
                                      Theresa Kleinhaus
                                      One of Plaintiffs’ Attorneys

Ruth Zemel Brown
Roshna Bala Keen
Theresa Kleinhaus
Rachel Brady
Megan Pierce
LOEVY & LOEVY
                                          2
311 N. Aberdeen Third Floor
Chicago, IL 60607
Email: Tess@loevy.com




                              /s/ Robert F. Northcutt
                              Robert F. Northcutt (ASB-9358-T79R)
                              W. Allen Sheehan (ASB-7274-L69S)
                              C. Richard Hill, Jr. (ASB-0773-L72C)
                              Counsel for Defendants

CAPELL & HOWARD, P.C.
Post Office Box 2069
Montgomery, AL 36102-2069
Bob.Northcutt@chlaw.com
Rick.Hill@chlaw.com


                              /s/ Bart G. Harmon
                              Bart G. Harmon (ASB-4157-R61B)
                              Counsel for Defendants

ALABAMA DEPARTMENT OF CORRECTIONS
Legal Division
PO Box 301501
Montgomery, AL 36130-1501
Bart.Harmon@doc.alabama.gov

                              /s/ Philip G. Piggott
                              Philip G. Piggott (ASB-4379-P67P)
                              Counsel for Defendant, Dr. Walter Wilson
Philip G. Piggott
STARNES DAVIS FLORIE LLP
PO Box 598512
Birmingham, AL 35259-8512
pgp@starneslaw.com
                              /s/ Alan B. Lasseter
                              Alan B. Lasseter (ASB-0854-S82A)
                              Counsel for Plaintiff

                                    3
Alan B. Lasseter
LASSETER LAW FIRM, P.C.
19 Richard Arrington Jr. Blvd. North
Birmingham, AL 35203
alan@lasseterlaw.com

                                       /s/ Henry F. (Hank) Sherrod III
                                       Henry F. (Hank) Sherrod III
                                       (ASB-1200-D63H)
                                       One of Plaintiff’s Attorneys


Henry F. Sherrod, III
HENRY F. SHERROD, III, P.C.
PO Box 606
Florence, AL 35631-0606
hank@alcivilrights.com



                          CERTIFICATE OF SERVICE

       I, Theresa Kleinhaus, an attorney, certify that on January 3, 2019, I caused the
foregoing Joint Motion to Extend Deadlines to be filed via the Court’s CM/ECF
electronic filing system and thus effected service on all counsel of record.


                                              /s/ Theresa Kleinhaus




                                          4
